557 So. 2d 34 (1990)
Thomas Wayne SLAUGHTER, Petitioner,
v.
STATE of Florida, Respondent.
No. 73743.
Supreme Court of Florida.
March 8, 1990.
Michael E. Allen, Public Defender, and P. Douglas Brinkmeyer and Paula S. Saunders, Asst. Public Defenders, Tallahassee, for petitioner.
Robert A. Butterworth, Atty. Gen., and A.E. (Ned) Pooser, IV, Asst. Atty. Gen., Tallahassee, for respondent.
PER CURIAM.
We accepted Slaughter v. State, 538 So. 2d 509 (Fla. 1st DCA 1989), for review based on apparent conflict with Carawan v. State, 515 So. 2d 161 (Fla. 1987). Upon examination of the record and consideration of argument by counsel, we have determined that jurisdiction was granted improvidently. Accordingly, this cause is dismissed.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THIS COURT.